Citation Nr: 1201870	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for right leg numbness to include right lower extremity neuropathy, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for a right arm condition.

5.  Entitlement to service connection for a right elbow condition.

6.  Entitlement to a higher initial evaluation for diabetes mellitus, currently assigned a 20 percent disability evaluation.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1978.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2009 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary to consider the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.

The Board notes that the prior remand expanded the Veteran's claim to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder). 

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board notes that the Veteran's service personnel records confirm that he participated in Operation Frequent Wind, the evacuation by helicopter from the American Embassy in Saigon, Vietnam in April 1975, while he was serving as a motor vehicle operator with the 3rd Marine Division.  

In October 2004, the Veteran filed a claim for entitlement to service connection for PTSD.  The Veteran has subsequently been diagnosed with alcohol and drug abuse/dependence in full sustained remission and depressive disorder, not otherwise specified, in a July 2006 VA examination.  The examiner further stated that the Veteran had difficulty articulating significant trauma or peri-traumatic reactions necessary to meet criterion A for PTSD.  The Veteran and his representative argue that the Veteran's depression is related to his military service in Vietnam and therefore, service connection is warranted.

In the prior remand, the Board requested a VA examination with consideration of whether any of the Veteran's acquired psychiatric disorders are related to active service.  However, the examiner indicated in the exam report that only the first volume (the Veteran's claims file currently consists of four volumes) was made available.  The remand instructions specifically indicate that the entire claims file must be reviewed by the examiner.  Thus, the claim must be remanded for an addendum or additional examination, if necessary, with review of the entirety of the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).  Additionally, the examiner must take into account the aforementioned new regulations concerning PTSD and the examination report must consider the Veteran's reports of stressors consistent with the new regulations.

Also, the Board notes that the Veteran has not received notice consistent with the VCAA concerning his claim for service connection for PTSD.  Such must be provided on remand.

The Board additionally finds that more development is necessary to determine the Veteran's claim for an increased rating for diabetes mellitus.

The Veteran claims that the severity of his diabetes mellitus is not reflected in the currently assigned 20 percent evaluation.  The RO has evaluated the Veteran's service-connected diabetes mellitus under 38 C.F.R. § 4.1119, Diagnostic Code 7913.  This section includes not only enumerated evaluation criteria but also Note (2), indicating that compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications, however, are considered part of the diabetic process under the criteria of Diagnostic Code 7913.

In February 2007, a VA examiner diagnosed the Veteran with diabetes mellitus with sensory neuropathy of both feet.  The examiner did not provide details as to the degree of severity of the complications attributable to diabetes mellitus, including neuropathy, erectile dysfunction or hypertension (other than it was stable).  The Board notes that the Veteran was service-connected for hypertension by a March 2011 rating decision.  

The Veteran was afforded a VA examination in April 2009 by a physician's assistant.  The examiner indicated that the Veteran's left leg neuropathy is more likely related to his prior alcohol abuse, a non-service connected left leg injury and less likely related to his diabetes mellitus.  The examiner also indicated that there was no electrodiagnostic evidence of neuropathy.  The RO severed service-connection for left lower extremity peripheral neuropathy as of July 1, 2010 on the basis of this examination.  The Board notes that this examination report was not associated with the Veteran's claims file at the time of the previous remand or at the time of the more recent VA examinations described below as the examination was performed in relation to an RO rating action and not any issue currently on appeal.

A June 2010 VA examination report, authored by the same physician's assistant, indicates that there is no restriction of activities due to the Veteran's diabetes mellitus.  This is in contrast to the previous Board remand which stated that there is regulation of activities noted in the VA treatment records and the June 2005 VA examination.  However, there is no indication regulation of activities in the claims file when considering the relevant Diagnostic criteria (avoidance of strenuous occupational and recreational activities).  38 C.F.R. §4.119, Diagnostic Code 7913.  She additionally indicates that he has erectile dysfunction and bilateral pedal neuropathy as likely as not due to uncontrolled diabetes as well as alcohol abuse.  The examiner indicates just below this statement that she is unable to determine beyond speculation the Veteran's functional impairment due to his diabetes mellitus and residuals. 

A January 2011 VA examination report, authored by the same physician's assistant, indicates that the Veteran has bilateral lower extremity peripheral neuropathy, initially likely due to substance abuse and diabetes mellitus with worsening due to poor diabetes control and morphine pain medication.  She also states that the Veteran's erectile dysfunction is due to chronic opioid use, uncontrolled diabetes mellitus, and prior poly-substance abuse of alcohol and cocaine.  The examiner indicates that there had been no report of right leg/thigh pain since September 2004, in contradiction to findings of bilateral lower extremity peripheral neuropathy noted in the same examination report.  The examiner additionally did not comment on the Veteran's claimed right arm condition, as requested by the prior remand, which included complaints of right arm numbness and neuropathy.  Thus, the VA examiner neglected to provide all of the requested information. The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268   (1998). 

Taking all of the medical evidence of record into account, the Board finds that additional VA examinations are necessary to determine the extent of the Veteran's diabetes mellitus and to determine if the Veteran has peripheral neuropathy and/or erectile dysfunction due to his service-connected diabetes mellitus.  The examiner must additionally determine if the Veteran's claimed right arm condition, to include numbness and neuropathy, is related to his in-service treatment for an injury to the right posterior forearm in September 1975.  The VA examination ordered in relation to this remand must be performed by a physician with all relevant testing, to include EMG testing if necessary, to decide these claims.  The examiner must also determine if peripheral neuropathy is found, if such is related to active service, to include as due to exposure to Agent Orange.  

The Board additionally notes that the Veteran was asked to provide information concerning any worker's compensation or Social Security disability he receives by the AMC, pursuant to the October 2009 remand.  The Veteran did not respond to this request for information.  However, an August 2006 report of contact indicates that the Veteran could not report for a VA examination due to having a hearing for Social Security benefits at the same time.  As the Veteran's records from the Social Security Administration could be relevant to the claims on appeal, all of the Veteran's claims on appeal must be remanded for the request and association of such records with the claims file.

The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, as information affirming that the Veteran has applied for Social Security disability is found in the claims file, the RO/AMC should request the Veteran's records directly from the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for an acquired psychiatric disorder to include PTSD. 

2.  Request the Veteran's records, to include medical records and all adjudicatory documents, determining his entitlement to disability from the Social Security Administration.

3.  After completion of the above actions to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  The recent change in regulations concerning stressors, outlined above, is to be considered by the examiner.

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should additionally indicate if it is at least as likely as not, based on any credible evidence of record, that the Veteran had psychosis that manifested to a degree of 10 percent or more within one year of his most recent period of active duty.

The rationale for all opinions expressed should also be provided.

5.  Arrange for a VA diabetes examination by a physician to evaluate the severity of the Veteran's service-connected diabetes mellitus.  The examiner should specifically address whether the diabetes mellitus requires a regulation of activities and if there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations (or more) per year, or twice a month (or more) visits to a diabetic care provider.  The claims file must be reviewed in conjunction with this inquiry. Moreover, all opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

6.  Arrange for a VA nerves examination by a physician to evaluate whether the Veteran has peripheral neuropathy and/or erectile dysfunction related to his diabetes mellitus or to active service to include exposure to Agent Orange.  Additionally, the examiner should address whether it is at least as likely as not that any peripheral neuropathy and/or erectile dysfunction is secondary to the service-connected diabetes mellitus (either caused or aggravated by).  Both direct causation and aggravation (a permanent worsening beyond the natural progression of the disorder) should be addressed.  The examiner must additionally determine if the Veteran's claimed right arm condition, to include numbness and neuropathy, is related to his in-service treatment for an injury to the right posterior forearm in September 1975.  The claims file must be reviewed in conjunction with this inquiry. Moreover, all opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

7.  If the determination remains less than fully favorable to the Veteran for any of his claims, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



